Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11062457. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-20 are obvious and broader in scope than the allowed claims 1-20 of US11062457.


App # 17344720                                               US11062457
1. A method comprising: receiving one or more image data representative of a target stack including one or more unregistered objects; identifying an exposed outer corner associated thereto based on the one or more image data, wherein the exposed outer corner corresponds to exposed edges that represent an unregistered object; identifying complementing edges associated with the exposed edges based on identifying one or more other edges that intersect the exposed edges; generating an initial minimum viable region (MVR) based on the exposed outer corner, the exposed edges, and the complementing edges; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result, wherein the verified MVR represents an area between estimated peripheral edges of one of the unregistered objects.  
2. The method of claim 1, wherein: the exposed edges include a first exposed edge and a second exposed edge that define the exposed outer corner; the complementing edges are an initial set of complementing edges that include a first initial complementing edge and a second initial complementing edge, wherein the first initial complementing edge and the second initial complementing edge are determined to be parallel to the first exposed edge and the second exposed edge, respectively; and generating the verified MVR includes: identifying a further complementing edge that intersects the first exposed edge at a location past the second initial complementing edge relative to the exposed outer corner, wherein the further complementing edge is determined to be parallel to the second initial complementing edge and the second exposed edge; identifying an additional plausible MVR region including an area between the complementing edges and the further complementing edge; and testing a candidate MVR that combines the additional plausible MVR region and the initial MVR.  
3. The method of claim 2, wherein testing includes verifying whether one or more dimensions of the candidate MVR satisfy a maximum and/or a minimum dimension threshold for MVRs.  
4. The method of claim 2, wherein testing includes verifying whether depth measurements, colors, brightness, or a combination thereof for portions of the one or more imaging data corresponding to the additional plausible MFR region and the initial MVR are within a threshold continuity range from each other.  
5. The method of claim 2, wherein the verified MVR includes the initial MVR without the additional plausible MFR region when the candidate MVR fails to satisfy one or more predetermined thresholds.  
6. The method of claim 1, wherein: the exposed edges include a first exposed edge and a second exposed edge that define the exposed outer corner; the complementing edges are an initial set of complementing edges that include a first initial complementing edge and a second initial complementing edge, wherein the first initial complementing edge and the second initial complementing edge are determined to be parallel to the first exposed edge and the second exposed edge, respectively; and generating the verified MVR includes: identifying a further complementing edge between the second initial complementing edge and the exposed outer corner, wherein the further complementing edge is determined to be parallel to the second initial complementing edge and the second exposed edge; identifying a reduced candidate MVR as an area within the initial MVR that is bounded by the further complementing edge instead of the second initial complementing edge; and testing the reduced candidate MVR.  
7. The method of claim 6, wherein generating the verified MVR includes setting the reduced candidate MVR as the verified MVR when one or more dimensions of the candidate MVR satisfy a maximum and/or a minimum dimension threshold for MVRs.  
8. The method of claim 6, wherein identifying the further complementing edge includes: identifying a second corner associated with the initial set of complementing edges; searching for an intersection with the further complementing edge while moving away from the second corner along the first initial complementing edge; and testing an orientation of the further complementing edge based on verifying (1) that an angle between the further complementing edge and the first initial complementing edge is within a threshold range representative of a right angle and/or (2) that a set of distances between multiple sets of corresponding points along the further complementing edge and the second exposed edge are within a threshold range from each other.  
9. The method of claim 6, wherein: the one or more image data include (1) a 3D imaging output including depth measures for locations along a horizontal plane and (2) a 2D imaging output visually representing one or more of the unregistered objects along the horizontal plane; identifying the exposed edges includes: identifying each of the separated layers as a set of adjacent locations along the horizontal plane of the 3D imaging output that have the depth measures within a threshold range from each other, and identifying peripheral boundaries of the separated layers as 3D edges; identifying the exposed outer corner includes selecting an intersection formed by a set of the 3D edges, wherein the set of 3D edges are the exposed edges; and identifying the further complementing edge includes identifying an incomplete edge and/or a detected line based on analyzing the 3D imaging output, the 2D imaging output, or a combination thereof.  
10. The method of claim 9 wherein generating the verified MVR includes: identifying a 3D edge based on analyzing the 3D imaging output, wherein the 3D edge (1) is closer towards the exposed outer corner along the first exposed edge than the second initial complementing edge and (2) is parallel to the second initial complementing edge and the second exposed edge; adjusting the initial MVR to additionally include an area between the second initial complementing edge and the 3D edge; wherein: the further complementing edge is a result of analyzing portions of the 2D imaging output corresponding to the adjusted initial MVR; and the reduced candidate MVR includes the area within the adjusted initial MVR.  
11. A robotic system, comprising: at least one processor; and at least one memory device connected to the at least one processor and having stored thereon instructions, executable by the processor, for: receiving one or more image data representative of one or more unregistered objects; identifying an exposed outer corner based on the one or more image data, wherein the exposed outer corner represents an unregistered object; generating an initial minimum viable region (MVR) based on the exposed outer corner; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result.  
12. The robotic system of claim 11, wherein the at least one memory device includes instructions for: receiving the one or more image data including 3D depth measures; identifying the exposed outer corner based on: identifying one or more surfaces based on the 3D depth measures, wherein each of the surfaces include a set of adjacent locations having the 3D depth measures within a threshold continuity range, identifying 3D edges based on the identified surfaces, wherein the 3D edges correspond to lateral boundaries of the surfaces, identifying the exposed outer corner as a junction between a first 3D edge and a second 3D edge bounding one of the surfaces, wherein the pair of the 3D edges correspond to the exposed edges; and generating the initial MVR based on: identifying a first complement edge geometrically associated with the first 3D edge; and identifying a second complement edge geometrically associated with the second 3D edge, wherein the initial MVR includes an area bounded by the exposed edges and the first and second complement edges.  
13. The robotic system of claim 12, wherein the at least one memory device includes instructions for generating the verified MVR based on: identifying a further complement edge while moving from the second complement edge along the first 3D edge and away from the exposed outer corner, wherein the further complement edge, the second 3D edge, and the second complement edges are determined to be parallel to each other; and testing a candidate MVR that combines the initial MVR and an area between further complement edge and the second complement edge according to a maximum and/or a minimum dimension threshold.  
14. The robotic system of claim 13, wherein the at least one memory device includes instructions for generating the verified MVR including the initial MVR, without the area between further complement edge and the second complement edge, when the candidate MVR fails to satisfy the maximum and/or the minimum dimension threshold.  
15. The robotic system of claim 13, wherein the at least one memory device includes instructions for generating the verified MVR including the candidate MVR when the candidate MVR satisfies the maximum and/or the minimum dimension threshold.  
16. A tangible, non-transitory computer-readable medium having processor instructions stored thereon that, when executed by a processor, cause the processor to: receive one or more image data representative of one or more unregistered objects; identify an exposed outer corner based on the one or more image data, wherein the exposed outer corner represents an unregistered object; generate an initial minimum viable region (MVR) based on the exposed outer corner; and generate a verified MVR based on adjusting the initial MVR and testing a corresponding result.  
17. The non-transitory computer-readable medium of claim 16, further causing the processor to: receive the one or more image data including 3D depth measures; identify the exposed outer corner based on analyzing the one or more image data according to 3D depth measures; generate the initial MVR based on identifying a first complement edge and a second complement edge, wherein the first complement edge is an edge geometrically associated with a first exposed edge and the second complement edge is an edge geometrically associated with a second exposed edge, wherein the first and second exposed edges define the exposed outer corner; and wherein: the initial MVR includes an area bounded by the first and second exposed edges and the first and second complement edges.  
18. The non-transitory computer-readable medium of claim 17, further causing the processor to generate the verified MVR based on: identifying a further complement edge between the second complement edge and the exposed outer corner, wherein the further complement edge, the second exposed edge, and the second complement edge are determined to be parallel to each other; and identifying a reduced candidate MVR as an area within the initial MVR that is bounded by the further complement edge instead of the second complement edge.  
19. The non-transitory computer-readable medium of claim 18, further causing the processor to identify the further complement edge based on: identifying a second corner diagonally opposite the exposed outer corner; searching for the further complement edge while moving away from the second corner along the first complement edge; and determining whether the further complement edge is parallel to the second exposed edge based on an angle between the further complement edge and the first complement edge and/or a set of distances between multiple sets of corresponding points along the further complement edge and the second exposed edge.  
20. The non-transitory computer-readable medium of claim 16, further causing the processor to generate the verified MVR based on: enlarging the initial MVR according to a first additional edge beyond one of the exposed edges from the exposed outer corner, wherein the first additional edge includes a second corner opposite the exposed outer corner; identifying a further complement edge based on evaluating one or more portions within the image data from the second corner to the exposed outer corner; and generate the verified MVR as an area within the initial MVR that is bounded by the further complement edge instead of the second complement edge.  

1. A method comprising: receiving one or more image data representative of a target stack including one or more unregistered objects; identifying an exposed outer corner and exposed edges associated thereto by identifying separated layers in the one or more image data, wherein the exposed outer corner and the corresponding exposed edges represent an unregistered object; identifying opposing edges that correspond to the exposed edges based on identifying one or more other edges that intersect the exposed edges; verifying the opposing edges based on comparing an orientation of the opposing edges to the orientation of the exposed edges; generating an initial minimum viable region (MVR) representative of an area that extends from the exposed outer corner along the exposed edges to the verified opposing edges; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result, wherein the verified MVR represents an estimated surface or a portion thereof of one of the unregistered objects.
2. The method of claim 1, wherein: the exposed edges include a first exposed edge and a second exposed edge that define the exposed outer corner; the opposing edges are an initial set of opposing edges that include a first initial opposing edge and a second initial opposing edge, wherein the first initial opposing edge and the second initial opposing edge are determined to be parallel to the first exposed edge and the second exposed edge, respectively; and generating the verified MVR includes: identifying a further opposing edge that intersects the first exposed edge at a location past the second initial opposing edge relative to the exposed outer corner, wherein the further opposing edge is determined to be parallel to the second initial opposing edge and the second exposed edge; identifying an additional plausible MVR region including an area between the opposing edges and the further opposing edge; and testing a candidate MVR that combines the additional plausible MVR region and the initial MVR.
3. The method of claim 2, wherein testing includes verifying whether one or more dimensions of the candidate MVR satisfy a maximum and/or a minimum dimension threshold for MVRs.
4. The method of claim 2, wherein testing includes verifying whether depth measurements, colors, brightness, or a combination thereof for portions of the one or more imaging data corresponding to the additional plausible MVR region and the initial MVR are within a threshold continuity range from each other.
5. The method of claim 2, wherein the verified MVR includes the initial MVR without the additional plausible MVR region when the candidate MVR fans to satisfy one or more predetermined thresholds.
6. The method of claim 1, wherein: the exposed edges include a first exposed edge and a second exposed edge that define the exposed outer corner; the opposing edges are an initial set of opposing edges that include a first initial opposing edge and a second initial opposing edge, wherein the first initial opposing edge and the second initial opposing edge are determined to be parallel to the first exposed edge and the second exposed edge, respectively; and generating the verified MVR includes: identifying a further opposing edge between the second initial opposing edge and the exposed outer corner, wherein the further opposing edge is determined to be parallel to the second initial opposing edge and the second exposed edge; identifying a reduced candidate MVR as an area within the initial MVR that is bounded by the further opposing edge instead of the second initial opposing edge; and testing the reduced candidate MVR.
7. The method of claim 6, wherein generating the verified MVR includes setting the reduced candidate MVR as the verified MVR when one or more dimensions of the candidate MVR satisfy a maximum and/or a minimum dimension threshold for MVRs.
8. The method of claim 6, wherein identifying the further opposing edge includes: identifying a second corner associated with the initial set of opposing edges; searching for an intersection with the further opposing edge while moving away from the second corner along the first initial opposing edge; and testing an orientation of the further opposing edge based on verifying (1) that an angle between the further opposing edge and the first initial opposing edge is within a threshold range representative of a right angle and/or (2) that a set of distances between multiple sets of corresponding points along the further opposing edge and the second exposed edge are within a threshold range from each other.
9. The method of claim 6, wherein: the one or more image data include (1) a 3D imaging output including depth measures for locations along a horizontal plane and (2) a 2D imaging output visually representing the target stack along the horizontal plane; identifying the exposed edges includes: identifying each of the separated layers as a set of adjacent locations along the horizontal plane of the 3D imaging output that have the depth measures within a threshold range from each other, and identifying peripheral boundaries of the separated layers as 3D edges; identifying the exposed outer corner includes selecting an intersection formed by a set of the 3D edges, wherein the set of 3D edges are the exposed edges; and identifying the further opposing edge includes identifying an incomplete edge and/or a detected line based on analyzing the 3D imaging output, the 2D imaging output, or a combination thereof.
10. The method of claim 9 wherein generating the verified MVR includes: identifying a 3D edge based on analyzing the 3D imaging output, wherein the 3D edge (1) is closer towards the exposed outer corner along the first exposed edge than the second initial opposing edge and (2) is parallel to the second initial opposing edge and the second exposed edge; adjusting the initial MVR to additionally include an area between the second initial opposing edge and the 3D edge; wherein: the further opposing edge is a result of analyzing portions of the 2D imaging output corresponding to the adjusted initial MVR; and the reduced candidate MVR includes the area within the adjusted initial MVR.
11. A robotic system, comprising: at least one processor; and at least one memory device connected to the at least one processor and having stored thereon instructions, executable by the processor, for: receiving one or more image data representative of a target stack including one or more unregistered objects; identifying an exposed outer corner and exposed edges associated thereto based on analyzing the one or more image data, wherein the exposed outer corner and the corresponding exposed edges represent an unregistered object; generating an initial minimum viable region (MVR) representative of an area that extends from the exposed outer corner along the exposed edges to opposing edges; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result.
12. The robotic system of claim 11, wherein the at least one memory device includes instructions for: receiving the one or more image data including 3D depth measures; identifying the exposed outer corner based on: identifying surfaces based on the 3D depth measures, wherein each of the surface include a set of adjacent locations having the 3D depth measures within a threshold continuity range, identifying 3D edges based on the identified surfaces, wherein the 3D edges correspond to lateral boundaries of the surfaces, identifying the exposed outer corner as a junction between a first 3D edge and a second 3D edge bounding one of the surfaces, wherein the pair of the 3D edges correspond to the exposed edges; and generating the initial MVR based on: identifying a first opposing edge while moving along the second 3D edge away from the exposed outer corner, wherein the first opposing edge is an instance of the 3D edges associated with the first 3D edge; and identifying a second opposing edge while moving along the first 3D edge away from the exposed outer corner, wherein the second opposing edge is an instance of the 3D edges associated with the second 3D edge, wherein the initial MVR includes an area bounded by the exposed edges and the first and second opposing edges.
13. The robotic system of claim 12, wherein the at least one memory device includes instructions for generating the verified MVR based on: identifying a further opposing edge while moving from the second opposing edge along the first 3D edge and away from the exposed outer corner, wherein the further opposing edge, the second 3D edge, and the second opposing edges are determined to be parallel to each other; and testing a candidate MVR that combines the initial MVR and an area between further opposing edge and the second opposing edge according to a maximum and/or a minimum dimension threshold.
14. The robotic system of claim 13, wherein the at least one memory device includes instructions for generating the verified MVR including the initial MVR, without the area between further opposing edge and the second opposing edge, when the candidate MVR fails to satisfy the maximum and/or the minimum dimension threshold.
15. The robotic system of claim 13, wherein the at least one memory device includes instructions for generating the verified MVR including the candidate MVR when the candidate MVR satisfies the maximum and/or the minimum dimension threshold.
16. A tangible, non-transitory computer-readable medium having processor instructions stored thereon that, when executed by a processor, cause the processor to: receive one or more image data representative of a target stack including one or more unregistered objects; identify an exposed outer corner and exposed edges associated thereto based on analyzing the one or more image data, wherein the exposed outer corner and the corresponding exposed edges represent an unregistered object; generate an initial minimum viable region (MVR) representative of an area that extends from the exposed outer corner along the exposed edges to opposing edges; and generate a verified MVR based on adjusting the initial MVR and testing a corresponding result.
17. The non-transitory computer-readable medium of claim 16, further causing the processor to: receive the one or more image data including 3D depth measures; identify the exposed outer corner and the exposed edges based on analyzing the one or more image data according to 3D depth measures; generate the initial MVR based on identifying a first opposing edge and a second opposing edge, wherein the first opposing edge is an instance of the exposed edges associated with a first exposed edge of the exposed edges and the second opposing edge associated with a second exposed edge of the exposed edges; and wherein: the initial MVR includes an area bounded by the exposed edges and the first and second opposing edges.
18. The non-transitory computer-readable medium of claim 17, further causing the processor to generate the verified MVR based on: identifying a further opposing edge between the second initial opposing edge and the exposed outer corner, wherein the further opposing edge, the second exposed edge, and the second initial opposing edge are determined to be parallel to each other; and identifying a reduced candidate MVR as an area within the initial MVR that is bounded by the further opposing edge instead of the second initial opposing edge.
19. The non-transitory computer-readable medium of claim 18, further causing the processor to identify the further opposing edge based on: identifying a second corner diagonally opposite the exposed outer corner; searching for the further opposing edge while moving away from the second corner along the first initial opposing edge; and determining whether the further opposing edge is parallel to the second exposed edge based on an angle between the further opposing edge and the first initial opposing edge and/or a set of distances between multiple sets of corresponding points along the further opposing edge and the second exposed edge.
20. The non-transitory computer-readable medium of claim 16, further causing the processor to generate the verified MVR based on: enlarging the initial MVR according to a first additional edge beyond one of the exposed edges from the exposed outer corner, wherein the first additional edge includes a second corner opposite the exposed outer corner; identifying a further opposing edge based on evaluating one or more portions within the image data from the second corner to the exposed outer corner; and generate the verified MVR as an area within the initial MVR that is bounded by the further opposing edge instead of the second initial opposing edge.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669